Title: 17th. Mond.
From: Adams, John Quincy
To: 


       This forenoon We went to see a Gentleman who has a Cabinet of Curiosities, in Painting, sea shells and insects. His Cabinet is pretty well furnish’d but not entirely in order. In the evening we all went to the play but stay’d there only a few minutes because it was so full. The King goes almost every Night to the play, but was not there this evening because the Prince Frederick’s consort is unwell, and the King never stirs out of the Palace without having Prince Frederick, with him.
      